UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

NOURHAN ELBASSIONY,

                                                       PLAINTIFF,
                                                                            AMENDED COMPLAINT

                            -AGAINST-                                           19-CV-2128

NEW YORK CITY, POLICE OFFICER MATTHEW
SLAVIN, POLICE OFFICER MICHAEL PASCALE,
POLICE OFFICER STEPHANIE DROZD, POLICE
OFFICER PHILIP MEI, POLICE OFFICER JOSEPH
VARRONE, POLICE OFFICER RIGERS TOPI, POLICE
OFFICER NICHOLAS MOSBY, POLICE OFFICER
JOHN DOE, LIEUTENANT BILLY MORALES and
LIEUTENANT MICHAEL FLEMING, individually, and
in their capacity as members of the New York City Police
Department,

                                                   DEFENDANTS.

----------------------------------------------------------------------- x


                                     PRELIMINARY STATEMENT

        1. This is a civil action in which Plaintiff Ms. Nourhan Elbassiony (“Ms. Elbassiony”)

             seeks relief for the violation of her rights secured by 42 USC 1983, the Fourth and

             Fourteenth Amendments to the United States Constitution.

        2. The claims arise from an incident on or about October 13, 2017, in which officers of

             the New York City Police Department (“NYPD”), acting under color of state law,

             intentionally and willfully subjected Ms. Elbassiony to, inter alia, False Arrest,

             Excessive Force, Denial of Right to Fair Trial, and Malicious Prosecution.

        3. Plaintiff seeks monetary damages (special, compensatory, and punitive) against

             Defendants and an award of costs and attorneys’ fees, and such other and further

             relief as the Court deems just and proper.
                                 JURISDICTION

4. This action is brought pursuant to 28 USC 1331, 42 USC 1983, and the Fourth and

   Fourteenth Amendments to the United States Constitution.

5. Venue is laid within the United States District Court for the Eastern District of New

   York in that the events giving rise to the claim occurred within the boundaries of the

   Eastern District of New York.

                                     PARTIES

6. Plaintiff, Ms. Elbassiony, is a citizen of the United States and at all times here

   relevant resided at 2692 Batchelder Street, Brooklyn, NY 11235.

7. New York City is a municipal corporation organized under the laws of the State of

   New York.

8. Police Officer Matthew Slavin (“PO Slavin”), Police Officer Michael Pascale (“PO

   Pascale”), Police Officer Stephanie Drozd (“PO Drozd”), Police Officer Philip Mei

   (“PO Mei”), Police Officer Joseph Varrone (“PO Varrone”), Police Officer Rigers

   Topi (“PO Topi”), Police Officer Nicholas Mosby (“PO Mosby”), Police Officer John

   Doe (“PO John Doe”), Lieutenant Billy Morales (“Lt. Morales”), and Lieutenant

   Michael Fleming (“ Lt. Fleming”) at all times here relevant were members of the

   NYPD, and are sued in their individual and professional capacities.

9. At all times mentioned, Defendants were acting under color of state law, under color

   of the statutes, ordinances, regulations, policies, and customs and usages of the City

   of New York.




                                          2
                         FACTUAL ALLEGATIONS

10. Ms. Elbassiony is twenty-four years old and is studying physical therapy at New York

   University.

11. On or about October 13, 2017, at approximately 10:45 pm, Ms. Elbassiony was with

   her sister and a classmate at a hookah lounge in Bay Ridge, Brooklyn.

12. Ms. Elbassiony left the hookah lounge to get her phone charger from her car.

13. Ms. Elbassiony had parked her car across the street from the hookah lounge.

14. As Ms. Elbassiony returned to the hookah lounge, she noticed a male being arrested

   by police officers.

15. Several individuals then gathered outside of the hookah lounge.

16. Ms. Elbassiony knew one of the individuals who had gathered as being Mohamed,

   who worked in the hookah lounge.

17. Mohamed was filming the police officers with his cell phone and was asking them for

   their names and badge numbers.

18. Two of the police officers, PO Pascale and PO Slavin, went to arrest Mohamed.

19. Mohamed threw his cell phone to Ms. Elbassiony and asked her to contact his mother.

20. As Ms. Elbassiony went to pick up the cell phone, she was grabbed, without legal

   justification, by PO Topi, PO Mosby, and PO John Doe.

21. PO Tobi, PO Mosby, and PO John Doe violently shook Ms. Elbassiony from side to

   side and twisted her knee.

22. Ms. Elbassiony heard her knee pop.

23. Ms. Elbassiony was in a great deal of pain.

24. Ms. Elbassiony was taken by ambulance to NYU Langone Lutheran Hospital.



                                         3
25. After some time, PO Mei and PO Varrone came to the hospital and spoke with Ms.

   Elbassiony.

26. Ms. Elbassiony informed the officers that she wished to make a complaint.

27. PO Mei and PO Varrone then left the hospital and went to the 68th Precinct.

28. At the precinct, upon learning that Ms. Elbassiony had been injured and wished to

   make a complaint, Lt. Fleming and Lt. Morales decided that Ms. Elbassiony should

   be arrested.

29. PO Mei and PO Varrone returned to the hospital and informed Ms. Elbassiony that

   she was under arrest.

30. PO Mei and PO Varrone handcuffed Ms. Elbassiony to the bed and attempted to

   shackle her ankle to the bed, but were unable to do so as a result of Ms. Elbassiony’s

   knee injury.

31. After several hours, Ms. Elbassiony was taken to the 68th Precinct, where she was

   processed.

32. PO Pascale was designated as Ms. Elbassiony’s arresting officer.

33. Ms. Elbassiony was then taken back to the hospital to receive further treatment for

   her injury.

34. Ms. Elbassiony was charged with Obstruction of Governmental Administration,

   Disorderly Conduct, and Harassment.

35. The Criminal Court Complaint, as sworn to by PO Drozd in a Corroborating

   Affidavit, falsely states that PO Drozd informed Ms. Elbassiony to step out of the

   street onto the sidewalk and that Ms. Elbassiony refused to comply.




                                         4
36. The Criminal Court Complaint, as sworn to by PO Drozd in a Corroborating

   Affidavit, also falsely states that PO Drozd observed Ms. Elbassiony run up to PO

   Pascale, who was placing Mohamed in a police vehicle, and step in between PO

   Pascale and Mohamed.

37. The Criminal Court Complaint, as sworn to by PO Drozd in a Corroborating

   Affidavit, also falsely states that PO Drozd had to intervene and moved Ms.

   Elbassiony to prevent Ms. Elbassiony from grabbing PO Pascale.

38. The Criminal Court Complaint, as also sworn to by PO Pascale in a Corroborating

   Affidavit, also falsely states that PO Pascale felt a hand on his shoulder, that PO

   Pascale turned around and observed Ms. Elbassiony, and that this caused PO Pascale

   to become alarmed and annoyed.

39. An additional Criminal Court Complaint, as sworn to by PO Pascale in a

   Corroborating Affidavit, falsely states that PO Drozd observed Ms. Elbassiony run up

   behind PO Pascale and attempt to grab PO Pascale.

40. The additional Criminal Court Complaint, as sworn to by PO Pascale in a

   Corroborating Affidavit, also falsely states that PO Drozd had to restrain Ms.

   Elbassiony to prevent Ms. Elbassiony from grabbing PO Pascale.

41. In the Online Booking System Arrest Worksheet, PO Pascale falsely stated that, “as

   per PO Drozd…Deft did lunge her body towards officers affecting a lawful arrest,

   obstructing said officers from affecting the arrest.”

42. Ms. Elbassiony had to attend court several times.

43. On July 10, 2018, a trial took place in the Criminal Court of the City of New York,

   County of Kings.



                                         5
44. During testimony at trial, PO Pascale falsely stated, inter alia, that as he attempted to

   handcuff Mohamed, “I felt a force behind me, pushing me forward, a body mass,

   pushing me forward from my back. As I lunged forward I tried to straighten myself

   up but I realized that the mass of weight was getting lighter, was being removed from

   my back.”

45. During testimony at trial, PO Slavin falsely stated, inter alia, that while arresting

   Mohamed “I felt something jump on my back…It was suddenly, unexpected. I felt a

   push towards like the car.”

46. During testimony at trial, PO Drozd falsely stated, inter alia, that Ms. Elbassiony did

   not follow her instruction to get off the street onto the sidewalk, ran fifty yards

   towards PO Slavin and PO Pascale as they were arresting Mohamed, put her hands

   up, and got in between PO Slavin and PO Pascale as they were arresting Mohamed.

47. Ms. Elbassiony was found not guilty of all charges at trial.

48. As a result of the injury to Ms. Elbassiony’s knee, Ms. Elbassiony underwent three

   surgeries.

49. Ms. Elbassiony has suffered following the incident and feels fear, embarrassment,

   humiliation, emotional distress, frustration, anxiety, physical pain, and loss of liberty.



                             FIRST CAUSE OF ACTION

    (42 USC 1983 – Excessive Force: PO Topi, PO Mosby, and PO John Doe)

50. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

   fully set forth herein.




                                          6
     51. Defendants have deprived Plaintiff of her civil, constitutional, and statutory rights

         under color of law and are liable to Plaintiff under 42 USC 1983.

     52. Defendants have deprived Plaintiff of her right to be free of unreasonable searches

         and seizures, pursuant to the Fourth and Fourteenth Amendments to the United States

         Constitution, in that Defendants used excessive and unreasonable force in effecting

         the arrest of Plaintiff.

     53. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

         to equal or exceed the jurisdictional limit of this Court.



                               SECOND CAUSE OF ACTION

(42 USC 1983 – False Arrest: PO Pascale, PO Mei, PO Varrone, Lt. Fleming, and Lt. Morales)

     54. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

         fully set forth herein.

     55. Defendants have deprived Plaintiff of her civil, constitutional, and statutory rights

         under color of law and are liable to Plaintiff under 42 USC 1983.

     56. Defendants have deprived Plaintiff of her right to be free of unreasonable searches

         and seizures, pursuant to the Fourth and Fourteenth Amendments to the United States

         Constitution, in that Plaintiff was falsely arrested by Defendants.

     57. Defendants confined Plaintiff.

     58. Plaintiff was aware of, and did not consent to, her confinement.

     59. The confinement was not privileged.

     60. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

         to equal or exceed the jurisdictional limit of this Court



                                                7
                                    THIRD CAUSE OF ACTION

        (42 USC 1983 –Denial of Right to a Fair Trial: PO Pascale, PO Slavin, and PO Drozd)

      61. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

          fully set forth herein.

      62. Defendants have deprived Plaintiff of her civil, constitutional and statutory rights

          under color of law and are liable to Plaintiff under 42 USC 1983.

      63. Defendants have deprived Plaintiff of her right to a fair trial, pursuant to the

          Fourteenth and Sixth Amendments to the United States Constitution.

      64. Defendants created false information likely to influence a jury’s decision and then

          forwarded that information to prosecutors, resulting in Plaintiff suffering a

          deprivation of liberty and a violation of her rights.

      65. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

          to equal or exceed the jurisdictional limit of this Court.



                                FOURTH CAUSE OF ACTION

(42 USC 1983 – Malicious Prosecution: PO Pascale, PO Slavin, PO Drozd, Lt. Fleming, and Lt.

                                            Morales)

      66. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

          fully set forth herein.

      67. Defendants have deprived Plaintiff of her civil, constitutional, and statutory rights

          under color of law and are liable to Plaintiff under 42 USC 1983.




                                                 8
  68. Defendants have deprived Plaintiff of her right to be free of unreasonable searches

      and seizures, pursuant to the Fourth and Fourteenth Amendments to the United States

      Constitution, in that Plaintiff was maliciously prosecuted by Defendants.

  69. The malicious prosecution was initiated by Defendants, there was no probable cause

      for the prosecution of Plaintiff, the action was commenced and continued

      intentionally and with malice and deliberate indifference to Plaintiff’s rights, and the

      proceedings terminated in favor of Plaintiff.

  70. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

      to equal or exceed the jurisdictional limit of this Court.



                                FIFTH CAUSE OF ACTION

(42 USC 1983 – Malicious Abuse of Process: PO Pascale, Lt. Fleming, and Lt. Morales)

  71. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

      fully set forth herein.

  72. Defendants have deprived Plaintiff of her civil, constitutional, and statutory rights

      under color of law and are liable to Plaintiff under 42 USC 1983.

  73. Defendants have deprived Plaintiff of her right to be free of unreasonable searches

      and seizures, pursuant to the Fourth and Fourteenth Amendments to the United States

      Constitution, in that Plaintiff suffered from Defendants’ malicious abuse of process.

  74. Defendants employed regularly issued legal process to compel performance or

      forbearance of an act, with intent to do harm to Plaintiff and without excuse or

      justification, and in order to obtain a collateral objective that was outside the

      legitimate ends of the process.



                                             9
 75. Plaintiff has been damaged a result of Defendants’ actions in an amount believed to

    equal or exceed the jurisdictional limit of this Court.



                                 SIXTH CAUSE OF ACTION

(42 USC 1983 - Section 1983 Conspiracy: PO Pascale, Lt. Fleming, and Lt. Morales)

 76. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

    fully set forth herein.

 77. Defendants have deprived Plaintiff of her civil, constitutional and statutory rights

    under color of law and are liable to Plaintiff under 42 USC 1983.

 78. Defendants entered into an agreement or understanding, express or implied, to violate

    Plaintiff’s constitutional rights and to accomplish an unlawful purpose, in that

    Defendants conspired to falsely arrest and maliciously prosecute Plaintiff and deny

    Plaintiff her right to a fair trial.

 79. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

    to equal or exceed the jurisdictional limit of this Court.



                               SEVENTH CAUSE OF ACTION

        (Retaliatory Prosecution: PO Pascale, Lt. Fleming, and Lt. Morales)

 80. Plaintiff repeats and realleges each of the preceding allegations of this Complaint as if

    fully set forth herein.

 81. Plaintiff exercised her constitutional rights when making a complaint against the

    NYPD.




                                           10
         82. In retaliation, Defendants arrested and prosecuted Plaintiff without legal justification

            or probable cause.

         83. Plaintiff has been damaged as a result of Defendants’ actions in an amount believed

            to equal or exceed the jurisdictional limit of this court



                                          JURY DEMAND

         84. Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff respectfully requests that the court enter a Judgment against Defendants

together with costs and disbursements as follows:

                In favor of Plaintiff in an amount to be determined by a jury, but at least equal or
                exceeding the jurisdictional limit of this Court for each of Plaintiff’s causes of
                action;
                Awarding Plaintiff punitive damages in an amount to be determined by a jury;
                Awarding Plaintiff reasonable attorneys’ fees, costs and disbursements of this
                action;
                And such other and further relief as the Court deems just and proper.

Dated:          New York, New York
                December 5, 2019

                                                  By:                   /s/
                                                         Malcolm Anderson (MA 4852)
                                                         PetersonDelleCave LLP
                                                         Attorney for Plaintiff
                                                         233 Broadway, Suite 1800
                                                         New York, NY 10279
                                                         (212) 240-9075




                                                    11
